UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2011 Commission File Number: 000-50571 RESPONSE BIOMEDICAL CORP. (Translation of registrant's name into English) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. xForm 20-Fo Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o SUBMITTED HEREWITH Exhibits: Material Change Report dated June 13, 2011 News Release dated June 13, 2011* * Previously furnished on Form 6-K report filed on June 13, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Response Biomedical Corp. (Registrant) Date: October 12, 2011 By: /s/ P. Massitti Name: Patricia Massitti Title: VP Administration and Corporate Communications
